Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 1 of 17 PageID: 103



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    JENNA BARTHOLOMEW                     1:20-cv-00376-NLH-JS

                   Plaintiff,             OPINION

          v.

    NEWELL BRANDS, INC.; YANKEE
    CANDLE COMPANY, INC. a/k/a/
    YANKEE PRODUCTS (a subsidiary
    or corporation); WALMART
    CORPORATION; and JOHN DOE
    Entities (1-10) (fictitious
    entities),

                   Defendants.



APPEARANCES:

STEPHEN WILLIAM BARRY
Barry, Corrado, Grassi & Gillin-Schwartz, P.C.
2700 PACIFIC AVENUE
WILDWOOD, NJ 08260

      Attorney for the Plaintiff.

CHRISTOPHER PAUL MIDURA
Goldberg Segalla, L.L.P.
P.O. Box 580
Buffalo, NY 14201

      Attorney for the Defendants.

HILLMAN, District Judge

      This case concerns Plaintiff Jenna Bartholomew’s claims

against Defendants Newell Brands, Inc., Yankee Candle Company,

Inc. a/k/a/ Yankee Products, and Walmart Corporation for
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 2 of 17 PageID: 104



injuries Plaintiff sustained while visiting a Walmart location

and handling a candle.      Pending before the Court is Defendant

Walmart Corporation’s motion to dismiss and Plaintiff’s motion

to remand.    For the reasons stated below, the Court will deny

Plaintiff’s motion to remand and grant Defendant Walmart

Corporation’s motion to dismiss.

                                BACKGROUND

      Plaintiff Jenna Bartholomew, a citizen of New Jersey,

visited a Walmart Corporation (“Walmart”) location in Rio

Grande, New Jersey on December 16, 2017.          During her visit,

Plaintiff examined a Yankee Candle on display.          Plaintiff

alleges that the candle she examined had a “defect or crack or

break” that caused a laceration and serious injury to her left

hand.   Plaintiff alleges that Yankee Candle Company Inc. a/k/a

Yankee Products (“Yankee Candle”) is a subsidiary of Newell

Brands, Inc. (“Newell Brands”).           According to Plaintiff, the

candle, its components, and packaging were not reasonably fit,

suitable, or safe for its intended purpose, reasonably

foreseeable use, or for safe handling by a retail customer.

      Plaintiff filed a complaint on December 9, 2019 in the

Superior Court of New Jersey, Camden County, Law Division.

Plaintiff alleged two violations of the New Jersey Products

Liability Act, N.J.S.A. 2A: 58C-1 et seq.           Count I names each of




                                      2
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 3 of 17 PageID: 105



the named defendants.      Count II asserts the same product

liability claim against “John Doe” defendants.

      Although not separately denominated as distinct counts or

causes of action, as they should be, Plaintiff also asserts

claims of negligence (ECF No. 1, Exhibit A at ¶¶ 14, 19) and a

claim of breach of the warranty of merchantability, an implied

warranty, in both Counts I and II of the Complaint.           Id. at ¶¶

13, 19.   In general, Plaintiff alleges that Defendants are

liable for the defective candle and its presence in the stream

of commerce.    On January 10, 2020, Defendants removed this case

under 28 U.S.C. 1441(a), alleging diversity jurisdiction

pursuant to 28 U.S.C. § 1332.

      Defendants Yankee Candle and Newell Brands then answered on

January 29, 2020, asserting various defenses.1          On the same date,

January 29, 2020, Defendant Walmart moved to dismiss Plaintiff’s


1 Defendants’ defenses include: (a) Plaintiff’s claims are barred
by the statute of limitations; (b) Defendants are not subject to
the jurisdiction of this court for reasons including
insufficient service of process; (c) Plaintiff fails to state a
claim upon which relief can be granted; (d) the incident was
caused by third parties over whom Defendants had no control; (e)
there was sufficient, intervening and superseding negligence
involved that precludes Plaintiff from recovering; (f)
Plaintiff’s recovery should be barred or diminished by any
negligence attributable to her; (g) Plaintiff’s recovery should
be reduced by her failure to mitigate damages; (h) Defendants
are entitled to a credit for all collateral sources from which
Plaintiff has received benefits; (i) Plaintiff’s claims are
barred by laches, estoppel, and unclean hands; and (j) Plaintiff
has failed to join all parties and or claims necessary for
proper adjudication.


                                      3
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 4 of 17 PageID: 106



complaint pursuant to N.J.S.A. 2A:58C-9, a provision granting

immunity in product liability actions for product sellers who

file an affidavit certifying the identity of the manufacturer of

the questioned product.      The next day, January 30, 2020,

Plaintiff filed a motion to remand.        Both matters have been

fully briefed and are ripe for adjudication.

                                DISCUSSION

   A. Subject Matter Jurisdiction

      According to Defendants, this court has diversity

jurisdiction pursuant to 28 U.S.C. 1332.         “[B]ecause subject

matter jurisdiction is non-waivable, courts have an independent

obligation to satisfy themselves of jurisdiction if it in

doubt.”   Nesbit v. Gears Unlimited Inc., 347 F.3d 72, 76-77 (3d

Cir. 2003).    Ultimately, for the reasons discussed below, the

Court finds that it has subject matter jurisdiction over this

case.

   B. Legal Standard for a Motion to Remand

      Under 28 U.S.C. § 1441(b), a case based on diversity

jurisdiction is removable when “each opposing party [is] of

diverse citizenship from each other and the amount in

controversy [] exceed[s] $75,000.” 28 U.S.C. § 1332(a); see also

Grand Union Supermarkets of the V.I., Inc. v. H.E. Lockhart

Mgmt., Inc., 316 F.3d 408, 410 (3d Cir. 2003).          Once an action

has been removed, a plaintiff may challenge such a removal by


                                      4
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 5 of 17 PageID: 107



moving to remand the case back to State court.          28 U.S.C. §

1447.   Grounds for remand include: “(1) lack of district court

subject matter jurisdiction or (2) a defect in the removal

process.”    Advanced Orthopedics & Sports Med. Inst. v. Blue

Cross Blue Shield of New Jersey, 2018 WL 3630131, at *2 (D.N.J.

July 31, 2018) (citing PAS v. Travelers Ins. Co., 7 F.3d 349,

352 (3d Cir. 1993)).

      “The party asserting jurisdiction bears the burden of

showing that at all stages of the litigation the case is

properly before the federal court.”        Samuel-Bassett v. KIA

Motors America, Inc., 357 F.3d 392, 396 (3d Cir. 2004).            Removal

statutes “are to be strictly construed against removal and all

doubts should be resolved in favor of remand.”          Boyer v. Snap-on

Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990).

   C. Plaintiff’s Motion to Remand

      In her motion to remand, Plaintiff contests Defendants’

assertion that diversity jurisdiction exists in this case.

According to Plaintiff, she is domiciled in Cape May County, New

Jersey, making her a citizen of New Jersey.          Plaintiff alleges

that Defendant Newell Brands has its headquarters in Hoboken,

New Jersey.    Plaintiff alleges that because there is common

citizenship between her and Newell Brands, diversity

jurisdiction does not exist.




                                      5
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 6 of 17 PageID: 108



      Defendants allege that complete diversity exists because

Defendant Newell Brands is a Delaware corporation with its

principal place of business in Atlanta, Georgia.           Defendants

allege that Newell Brands announced its intention to move its

principal place of business from Hoboken, New Jersey to Atlanta,

Georgia in August 2019.      By November 2019, Defendants allege

that this move was complete.       Thus, according to Defendants,

Newell Brands is and was a citizen of Delaware and Georgia when

Plaintiff filed this complaint in December 2019.           In the

alternative, Defendants assert that even if the Court finds that

Defendant Newell Brands had its principal place of business in

New Jersey, its citizenship should be ignored because it was

fraudulently or nominally joined.

      The jurisdiction of the Court “depends on the state of

things at the time of the action brought.”          Mollan v. Torrance,

22 U.S. 537, 539 (1824).      Therefore, the Court will determine

whether diversity jurisdiction existed when Plaintiff filed this

complaint in December 2019.       As the party asserting

jurisdiction, Defendants bear the burden of showing that at all

stages of litigation, this case is properly before the Court.

      The Court determines the citizenship of a corporation using

28 U.S.C. § 1332(c).      This section states in part that “a

corporation shall be deemed to be a citizen of every State and

foreign state by which it has been incorporated and of the State


                                      6
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 7 of 17 PageID: 109



or foreign state where it has its principal place of business .

. .”    28 U.S.C. § 1332(c)(1).     In Hertz Corp. v. Friend, the

Supreme Court explained the “nerve center” test for determining

where a corporation’s principal place of business is located.

See 559 U.S. 77, 80-81 (2010).       Under this test, a corporation’s

principal place of business is a single place “where a

corporation’s officers direct, control, and coordinate the

corporation’s activities.”       Id. at 92-93.     Usually, a

corporation’s headquarters is its nerve center but this test

focuses on where a corporation’s high-level decisions are made,

not where day-to-day activities are managed.          See Cent. W.

Virginia Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101,

106 (4th Cir. 2011).

       Plaintiff alleges that when she filed this complaint on

December 9, 2019, Newell Brands had its principal place of

business in New Jersey.      To support this allegation, Plaintiff

has introduced a report Newell Brands filed with the State of

New Jersey as a business entity.          This report from December 6,

2019 lists Newell Brands’ main business address in Hoboken, New

Jersey.   In the same report, Newell Brand’s Principal Business

address is listed as “N/A.”       Defendants highlight that this

report also shows that Newell Brands’ CEO and other officers

were listed as located in Atlanta, Georgia.




                                      7
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 8 of 17 PageID: 110



      In further support of her contention that Newell Brands had

its principal place of business in Hoboken, New Jersey in

December 2019, Plaintiff also introduced news articles from

August 2019 that documented Newell Brand’s intention to move its

headquarters.    These articles state that Defendant Newell Brands

expected to complete its moving process by the end of the first

quarter of 2020.     Defendants have introduced evidence showing

that on paperwork submitted to the Securities and Exchange

Commission (“SEC”) on November 1, 2019, Defendant Newell Brands

listed its principal place of business as Atlanta, Georgia.

      The Court finds that Defendants have met their burden of

showing that this case is properly before this Court.2           The Court

finds that when Plaintiff filed her complaint, Newell Brands had

its principal place of business in Atlanta, Georgia.           Though

parts of Defendant Newell Brands’ operations may not have been

fully relocated from its former main business address in

Hoboken, New Jersey, the Court finds that using the nerve center


2 In this case, Plaintiff’s motion to remand makes a factual
attack on the Court’s subject matter jurisdiction by alleging
that diversity jurisdiction does not exist. When considering a
factual challenge to the Court’s subject matter jurisdiction,
the Court is not confined to the allegations in the complaint,
and can look beyond the pleadings to decide factual matters
relating to jurisdiction. See Cestonaro v. U.S., 211 F.3d 749,
752 (3d Cir. 2000) (citing Mortensen v. First Fed. Sav. & Loan
Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). As such, the Court,
rather than a jury, will resolve the factual dispute regarding
diversity jurisdiction in this case, looking beyond the
pleadings as necessary.


                                      8
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 9 of 17 PageID: 111



test, Defendant Newell Brands’ principal place of business was

in Atlanta, Georgia starting in November 2019.          The location of

Newell Brands’ CEO and other officers, combined with its filings

submitted to the SEC, are sufficient evidence to prove that the

corporation’s high-level decisions were made in Georgia, not New

Jersey.

      Because Defendant Newell Brands was a citizen of Georgia

and Delaware at the time that the complaint was filed, the Court

finds that the parties were diverse in citizenship.           The parties

agree that the amount in controversy exceeds $75,000.            See 28

U.S.C. § 1332(a).     Therefore, the Court finds that this Court

has subject matter jurisdiction over this case and will deny

Plaintiff’s motion to remand.3

    D. Standard for a Motion to Dismiss Pursuant to Fed. R. Civ.
       P. 12(b)(6)4

      Federal Rule of Civil Procedure 12(b)(6) provides that a

court may dismiss a complaint for “failure to state a claim upon




3 In light of this disposition, the Court need not address the
alternative argument that Newell Brands was fraudulently or
nominally joined.
4 The Court notes that Defendant Walmart has not styled its
motion to dismiss as a Rule 12(b)(6) motion but rather as a
“Motion to Dismiss Pursuant to N.J.S.A. 2A:58C-9.” In reviewing
the moving papers, the Court finds that while a document outside
the Plaintiff’s complaint has been submitted in support of
Walmart’s motion, the motion is one essentially for failure to
state a claim under the NJPLA. Accordingly, the 12(b)(6)
standard is appropriate in this context.


                                      9
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 10 of 17 PageID: 112



which relief can be granted.”        Fed. R. Civ. P. 12(b)(6).       In

considering a motion under Federal Rule of Civil Procedure

12(b)(6), a court must accept all well-pleaded allegations in

the complaint as true and view them in the light most favorable

to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

2005); see also Philips v. Cnty. Of Allegheny, 515 F.3d 224, 228

(3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

12(b)(6), [a district court is] . . . required to accept as true

all factual allegations in the complaint and draw all inferences

from the facts alleged in the light most favorable to” the

plaintiff).    A pleading is sufficient if it contains a “short

and plain statement of the claim showing that the pleader is

entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

      When weighing a motion to dismiss, the Court does not ask

“whether a plaintiff will ultimately prevail, but whether the

claimant is entitled to offer evidence to support the

claims[.]’”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n. 8

(2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions.’”) (citations omitted).

      In applying the Twombly/Iqbal standard, a district court

will first “accept all of the complaint’s well-pleaded facts as

true, but may disregard any legal conclusion.”           Fowler v. UPMC


                                      10
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 11 of 17 PageID: 113



Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

556 U.S. at 678).      Next, the Court will “determine whether the

facts alleged in the complaint are sufficient to show that the

plaintiff has a ‘plausible claim for relief.’”           Id. at 211

(citing Iqbal, 556 U.S. at 679).

      To meet this standard, a “complaint must do more than

allege the plaintiff’s entitlement to relief.”           Id.; see also

Philips, 515 F.3d at 234 (“The Supreme Court's Twombly

formulation of the pleading standard can be summed up thus:

‘stating . . . a claim requires a complaint with enough factual

matter (taken as true) to suggest’ the required element.             This

‘does not impose a probability requirement at the pleading

stage,’ but instead ‘simply calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of’

the necessary element.”) (citing Twombly, 550 U.S at 556).             The

party moving to dismiss under 12(b)(6) “bears the burden of

showing that no claim has been presented.”          Hedges, v. United

States, 404 F.3d 744, 750 (3d Cir. 2005).

   E. Defendant Walmart’s Motion to Dismiss

      The New Jersey Products Liability Act (“NJPLA”), N.J.S.A.

2A:58C, establishes causes of action for harm caused by a

product.    Specifically, N.J.S.A. 2A:58:C-2 provides that

      [a] manufacturer or seller of a product shall be
      liable for a product liability action only if the
      claimant proves by a preponderance of the evidence


                                      11
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 12 of 17 PageID: 114



      that the product causing the harm was not reasonably
      fit, suitable or safe for its intended purpose because
      it: a. deviated from the design specifications,
      formulae, or performance standards of the manufacturer
      or from otherwise identical units manufactured to the
      same manufacturing specifications or formulae, or b.
      failed to contain adequate warnings or instructions,
      or c. was designed in a defective manner.

N.J.S.A. 2A:58C-2.

      As such, this statute establishes three causes of action

under the NJPLA: (a) design defect, (b) manufacturing defect,

and (c) warnings defect.       Mendez v. Shah, 28 F.Supp.3d 282, 296

(D.N.J. 2014) (citing Roberts v. Rich Foods, Inc., 139 N.J. 365,

375 (N.J. 1995); Dziewiecki v. Bakula, 361 N.J. Super. 90, 97-98

(App. Div. 2003)).      Under the NJPLA, the standard of liability

is whether the product was “reasonably fit, suitable or safe for

its intended purpose.”      Id. (citing Cornett v. Johnson &

Johnson, 414 N.J. Super. 365 (App. Div. 2010)).           The “mere

occurrence of an accident and the mere fact that someone was

injured are not sufficient to demonstrate the existence of a

defect.”    Id. (citations omitted).

      Plaintiff has alleged that Defendant Walmart is liable

under the NJPLA for the harm caused.         Although the Complaint is

inartfully pled, it appears that Plaintiff also asserts

Defendant Walmart is liable for a breach of a warranty of

merchantability and negligence.        Plaintiff highlights that




                                      12
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 13 of 17 PageID: 115



Plaintiff’s claims include allegations regarding the handling

and display of the product, not merely the product itself.

      Walmart claims that Plaintiff has failed to state a claim

under the New Jersey Products Liability Act.           According to

Walmart, Plaintiff asserts a claim for “harm caused by a

product” and therefore can only bring a product liability

action, not a negligence action.           Defendant Walmart next argues

that Walmart is simply a “product seller” who, after submitting

the affidavit contemplated by N.J.S.A. 2A:58C-9 naming the

manufacturer, should be relieved of all strict liability claims

under the NJPLA.     Defendant Walmart is correct in part.

      The Court turns first to Defendant Walmart’s argument that

it cannot be liable for strict liability claims under the NJPLA.

Under the clear terms of the NJPLA, “[o]nce the correct identity

of the manufacturer has been provided, the product seller shall

again be relieved of all strict liability claims, subject to

subsection d. of this section . . .”          Section d lists the

circumstances under which a product seller is liable:

(1)   the product seller exercised significant control over
      the design, manufacture, packaging or labeling of the
      product relative to the alleged defect in the product
      which caused the injury, death or damage;

(2)   the product seller knew or should have known of the
      defect in the product which caused the injury, death
      or damage or the plaintiff can affirmatively
      demonstrate that the product seller was in possession
      of facts from which a reasonable person would conclude
      that the product seller had or should have had


                                      13
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 14 of 17 PageID: 116



      knowledge of the alleged defect in the product which
      caused the injury, death or damage; or

(3)   The product seller created the defect in the product
      which caused the injury, death or damage.

N.J.S.A. 2A:58C-9(d).

      The Complaint in this matter is devoid of any factual

allegations that would suggest a plausible claim that Defendant

Walmart participated in a significant degree in designing the

product at issue, knew or should have known of a defective

design, or otherwise created the defect itself.           Rather a fair

reading of the Complaint, as supplemented by Defendant’s

N.J.S.A. 2A:58C-9 affidavit,5 is that Walmart was merely the

retail seller of a product designed and manufactured by the

other defendants.      Absent factual allegations consistent with

the N.J.S.A. 2A:58C-9(d) exceptions, dismissal of any NJPLA

strict liability claims against Defendant Walmart is warranted.




5 As noted above, N.J.S.A. 2A:58C-9 2.a. states that “In any
product liability action against a product seller, the product
seller may file an affidavit certifying the correct identity of
the manufacturer of the product which allegedly caused the
injury, death or damage.”

Section 2.b. states in part that “Upon filing the affidavit
pursuant to subsection a. of this section, the product seller
shall be relieved of all strict liability claims, subject to the
provisions set forth in subsection d. of this section.”

The parties do not dispute that Walmart has certified the
correct identify of the manufacturer of the candle at issue in
this case through its affidavit.


                                      14
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 15 of 17 PageID: 117



      Under what circumstances a retail seller, like Defendant

Walmart, of an allegedly dangerous product may be liable for

common law claims such as a breach of an implied warranty of

merchantability or mere negligence is a slightly more nuanced

issue.    As a general matter, it is clear the NJPLA, more

specifically N.J.S.A. 2A:58C-1(b)(3), “effected a merger of all

product liability actions – except for express warranty claims –

into one claim ‘for harm caused by a product, irrespective of

the theory underlying the claim . . .’”          New Jersey Dept. of

Environmental Protection v. Hess Corp., 2018 WL 8581992, at *11

n. 6 (N.J. Super. Dec. 21, 2018) rev’d on other grounds (citing

Tirrell v. Navistar Intern., Inc., 248 N.J. Super. 390, 398

(App. Div. 1991, certify. den. 127 N.J. 390 (1990)).            New Jersey

Courts have previously interpreted this section of the NJPLA “to

mean that negligence and the other common law claims other than

for breach of express warranties are generally ‘subsumed’ within

the statutory cause of action.”        Id.

      This is not to say, however, that a retail seller of a

product causing an injury can never be liable for implied

warranties or negligence.       Perhaps this simple example will

illustrate the point.      Imagine that an employee of a retail

seller drops a case of glass candles breaking several of them

and causing dangerous edges of broken glass.          The employee and

his store manager, failing to fully investigate and appreciate


                                      15
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 16 of 17 PageID: 118



the damage, place the broken candles on the shelf anyway

eventually harming a customer who has selected it for purchase.

While such a claim certainly involves “harm caused by a product”

it is not the kind the claim contemplated by the NJPLA which

governs causes of action focusing on product design and

manufacture.     It is therefore not enough to simply say that a

Plaintiff’s claims of negligence and breach of an implied

warranty are always subsumed within the strict liability claims

created by the NJPLA and must be dismissed.

      Having said that, other than a conclusory allegation of

negligence and breach of warranty there are no facts alleged in

the Complaint that would support a plausible claim on those

theories outside the confines of the NJPLA.          Nor does

Plaintiff’s argument that the motion to dismiss is premature

“insofar as her negligence claim is concerned because the

circumstances of unpacking and display have not been explored,

and the fate of the product which caused the injury has not yet

been revealed by the defense.”        ECF No. 13, at 2.     The

Iqbal/Twombly pleading standard requires Plaintiff to assert

such facts at the complaint stage if she can in good faith, not

to merely offer hope that future discovery might one day support

such a claim.     To the extent Plaintiff asserts standalone

negligence and breach of implied warranty claims, such claims

will be dismissed without prejudice for failure to state a


                                      16
Case 1:20-cv-00376-NLH-JS Document 20 Filed 09/30/20 Page 17 of 17 PageID: 119



claim.    The Court will grant Defendant Walmart’s motion to

dismiss.

                                 CONCLUSION

      For the reasons stated above, the Court will deny

Plaintiff’s motion to remand and grant Defendant Walmart’s

motion to dismiss.

      An appropriate Order will be entered.



Date: September 30, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      17
